Citation Nr: 0308168	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

2.  Entitlement to service connection for spondylosis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
arthritis of the thoracic spine and spondylosis of the 
cervical spine.  

The Board undertook additional development on the claims of 
entitlement to service connection for arthritis of the 
thoracic spine and spondylosis of the cervical spine, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  Arthritis of the thoracic spine has not been shown to be 
causally related to service.

2.  Spondylosis of the cervical spine has not been shown to 
be causally related to service.


CONCLUSIONS OF LAW

1.  Arthritis of the thoracic spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

2.  Spondylosis of the cervical spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in the March 2002 Supplemental Statement of the 
Case.  He was informed as to what information the VA had in 
his case and what information would be necessary to complete 
his case.  The Board also undertook development on this claim 
in March 2003.  The veteran was been scheduled for and 
attended VA examination with regard to the instant claims. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service personnel records have been associated with 
the claims folder.  All available service medical records 
were also obtained and associated with the claims folder, to 
include the veteran's November 1945 separation examination.  
Requests for service medicals were made in November 1945.  
Additional service medical records were received in July 1947 
and February 1948.  A final request was made in August 1988 
to the National Personnel Records Center (NPRC) and all 
available service medical records and separation papers were 
attached.  It was also noted that the veteran's records were 
a reconstruction case. 

The veteran has not identified, and the Board is not aware 
of, any additional outstanding evidence.  In sum, the facts 
relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat, lay 
testimony will be accepted as proof of incurrence if 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(b) (West 
1991).  The veteran has urged that he suffered injuries as a 
result of his crash landing in Pecs, Hungary during World War 
II.  In a Board decision dated in December 2002, the Board 
found that the veteran was a former prisoner of war (POW) for 
VA purposes.  

Service medical records show no treatment of the thoracic 
spine or cervical spine in service.  Records do show that the 
veteran was a gunner in an aircraft that crash landed in 
March 1945.  He injured his lumbar spine and service 
connection is in effect for arthritis of the lumbar spine.  

A report of VA orthopedic examination dated in May 2000 
revealed spondylosis of the cervical spine as well as 
degenerative changes of the thoracic spine.  In March 2003, 
the Board asked the examiner who authored the May 2000 report 
to indicate whether the veteran's thoracic and cervical spine 
problems were at least as likely as not related to his injury 
in service.  In a March 2003 report, the examiner indicated 
that based on his examination and review of the veteran's 
history, it was not likely that the cervical spine and 
thoracic spine injuries were related to the crash in service 
in March 1945.  

While a review of the record shows cervical and thoracic 
spine disorders from May 2000, there is no competent medical 
evidence which demonstrates that these disorders are related 
to service.  The service medical records do not show 
treatment, and the separation examination shows no cervical 
or thoracic spine disability or complaints.  This observation 
does not mean that the Board disputes that the veteran was 
involved in a crash.  It simply means there was no treatment 
and no cervical or thoracic injury documented.  However, the 
Board is aware that in the case of any veteran who engaged in 
combat, lay testimony will be accepted as proof of incurrence 
if consistent with the circumstances, conditions, or 
hardships of the veteran's service.  See 38 U.S.C.A. § 
1154(b) (West 1991).  Certainly this applies to this 
situation.  However, the pertinent diagnoses occurred years 
after service, outside the presumptive period, and no 
examiner has opined that there is a relationship between 
these conditions and service.  

The only evidence of a relationship between the service and 
any current cervical or thoracic spine disorder, first 
documented over 50 years following service, is the veteran's 
contentions.  The actual medical evidence is against the 
claim.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current disability 
and that a relationship exists between the disability, first 
manifested 50 years after service, and his service, cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  All of the probative medical evidence is against 
his theory.  Even though the Board accepts that the veteran 
was involved in the crash, the medical evidence does not show 
a relationship between the current cervical and thoracic 
disabilities and service.  In the absence of medical evidence 
establishing a relationship between cervical and thoracic 
disabilities and service, the preponderance of the evidence 
is against the claims.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issues.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Service connection for arthritis of the thoracic spine is 
denied.

Service connection for spondylosis of the cervical spine is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

